Citation Nr: 0916078	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  04-27 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  Service in Vietnam is evidenced in the record.  Award 
of the Fleet Marine Force Combat Operations Insignia is also 
evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the Veteran's claim for 
service connection for PTSD.  The Veteran disagreed and 
perfected an appeal.

In an August 2007 decision, the Board remanded the PTSD claim 
for further evidentiary and procedural development.  In an 
October 2008 decision, the Board remanded the PTSD claim for 
a hearing before a Veterans Law Judge (VLJ).

In March 2009, the Veteran and his representative presented 
evidence and testimony at a videoconference hearing before 
the undersigned VLJ.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.


FINDING OF FACT

A preponderance of the competent medical and other evidence 
of record supports a conclusion that the Veteran has no PTSD 
diagnosis pursuant to DSM-IV.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served for approximately three weeks as a Navy 
Corpsman assigned to the First Marine Division in Vietnam.  
He contends that he witnessed several events which has caused 
PTSD and that he is entitled to service connection for PTSD.  

The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board twice remanded the Veteran's claim.  
The August 2007 decision remanded for further procedural and 
evidentiary development.  The October 2008 decision remanded 
the claim for a hearing before a VLJ.  Specifically, the 
August 2007 Board decision ordered VBA to send the Veteran 
notice in accordance with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
request that the Veteran provide more specific PTSD stressor 
statements, obtain VA treatment records and to arrange for 
the Veteran to be examined by a VA psychiatrist who was to 
determine, among other things, whether the Veteran's mental 
disorder met the diagnosis criteria of DSM-IV for PTSD.

The record indicates that the Veteran received notice of the 
elements of a service connection claim, including the 
elements of how VA determines an effective date and makes a 
disability rating determination in a letter dated August 
2007.  The August 2007 letter also requested that the Veteran 
"provide another stressor statement that provides more 
detailed information about how any claimed stressor incidents 
in Vietnam were combat related."  The Board notes that the 
notice uses language taken directly from the Board's August 
2007 remand order.  The record includes VA treatment records 
described in the August 2007 remand, and the record includes 
a February 2008 examination report signed by two VA 
psychiatrists which directly states that the Veteran did not 
meet the PTSD diagnosis criteria of DSM-IV.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the record supports a finding that VBA 
substantially complied with the August 2007 remand order.

In addition, the record includes the March 2009 transcript of 
the videoconference hearing before the undersigned VLJ.  
Thus, VBA has complied with the October 2008 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed of what evidence was needed to 
substantiate a claim for entitlement to service connection in 
letters dated February 2003 and August 2007.  Specifically, 
the veteran was informed that the evidence needed to show 
that he had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
military service.  The February 2003 letter also informed the 
Veteran how to specifically support his claim for PTSD.  In 
addition, the letters notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was informed of how VA determined 
an effective date and a disability rating in the August 2007 
letter.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The Board notes that the Veteran provided medical 
examinations regarding his claim including the examination in 
February 2008.  


For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the Veteran and his 
representative presented evidence and testimony at the March 
2009 videoconference hearing before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy." See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor. 
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).



Analysis

The Veteran served for a period of less than three weeks in 
Vietnam as a Navy Corpsman assigned to the First Marine 
Division in January 1967.  In January 1967 he attempted 
suicide by an overdose of Darvon and was transferred to the 
U.S.S. Repose, a Navy hospital ship, and then to a Naval 
Hospital in Tennessee where he was treated and subsequently 
discharged.  In the short period he was assigned as a medical 
corpsman to a Marine unit, he claims to have experienced 
several traumatic events.  He claims that these events have 
caused PTSD and that he is entitled to service connection.

As noted above, under both Hickson and 38 C.F.R. § 3.304(d), 
(f) (2008), the first element of a claim for service 
connection for PTSD is a diagnosis of a current PTSD 
condition.  In this case, that is the critical evaluation as 
there are numerous and incongruent diagnoses of the Veteran's 
mental condition.

The Board will list the psychological evaluations and 
diagnoses of the Veteran's mental condition.  In January 
1967, the Veteran was assessed by a Navy Medical Officer, a 
psychiatrist, who diagnosed the Veteran's condition as 
passive dependent personality.  The same diagnosis was 
reported by a VA examiner in August 1967.  In letters dated 
October 2001, March 2004 and November 2005, Dr. R.W., a 
private physician, stated that he had treated the Veteran 
since 1993 for symptoms of depression and symptoms consistent 
with PTSD.  In the March 2004 letter, Dr. R.W. stated that 
the Veteran was diagnosed with PTSD which resulted from 
traumatic experiences in Vietnam.  A September 2004 VA Nurse 
Practitioner indicated in a letter on behalf of the Veteran 
that the Veteran suffered from numerous medical conditions 
including PTSD.  A November 2004 VA psychological assessment 
indicates that the Veteran endorsed certain DSM-IV criteria 
for PTSD, but no diagnosis was provided.  In a January 2005 
pharmacological treatment note, a VA psychiatrist indicated 
the Veteran was assessed with "bipolar by history, PTSD 
chronic."  VA inpatient treatment notes from 2006 and 2007 
hospitalizations at Lexington, Kentucky, VA Medical Center 
indicate assessments of bipolar disorder and chronic paranoid 
schizophrenia.  Finally, in response to the August 2007 Board 
remand, the Veteran was examined by a VA psychiatrist in 
February 2008 who diagnosed the Veteran with bipolar disorder 
and specifically found that the Veteran did not meet DSM-IV 
criteria for a diagnosis of PTSD.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability. In addition, the Court has declared that in 
adjudicating a claim the Board has the responsibility to 
weigh and assess the evidence. See Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  In its assessment of medical evidence, the 
Board can favor some medical evidence over other medical 
evidence so long as the Board adequately explains its reasons 
for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With regard to the 1967 diagnoses of a personality disorder, 
the Board notes that the Court held in McClain v. Nicholson, 
21 Vet. App. 319 (2007), that so long as a veteran had a 
diagnosed disability during the pendency of the claim, 
service connection criteria requiring a current disability 
was satisfied.  Bothe of the 1967 diagnoses long predates the 
Veteran's February 2002 claim for PTSD.  In addition, they do 
not diagnose PTSD.

With regard to Dr. R.W.'s letters indicating that the Veteran 
had a diagnosis of PTSD that was related to trauma 
experienced in Vietnam, the Board observes that the letters 
do not specify how Dr. R.W. came to the conclusion that the 
Veteran's symptoms met DSM-IV criteria.  The conclusions are 
essentially that Dr. R.W. treated the Veteran since 1993 and 
that he exhibited symptoms "consistent with PTSD."  The 
Board observes that both the United States Court of Appeals 
for the Federal Circuit and the Court have specifically 
rejected the "treating physician rule". See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Thus, simply because Dr. R.W. states 
that he has provided the Veteran with treatment since 1993, 
his opinion does not for that reason alone, take on special 
probative value.  Indeed, the Court has provided the guidance 
that the Board can distinguish between medical opinions by 
determining whether the opinions are supported by the 
clinical evidence of record.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Here, Dr. R.W.'s conclusory opinions are not 
supported by factual detail explaining a basis for the 
diagnoses he provided.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [whether the physician provides the 
basis for his/her opinion goes to the weight or credibility 
of the evidence].  For these reasons, the Board finds that 
Dr. R.W.'s diagnoses are of very limited probative value.

With regard to the September 2004 and January 2005 statements 
of VA health care providers that the Veteran had PTSD, the 
statements are conclusory in a manner similar to Dr. R. W.'s 
statements.  There is no basis provided for the Board to 
determine how the diagnoses were reached.  Thus, those 
statements are also of very limited probative value.

The February 2008 VA examiner indicated that he reviewed the 
Veteran's VA claims folder.  Indeed, in the body of the 
examination report provided by the February 2008 examiner, 
references are made to various evidence in the folder.  In 
sum, after review of the claims folder an examination of the 
Veteran, the examiner determined that the Veteran did not 
meet the DSM-IV criterion of "Behavioral, cognitive, social, 
affective, or somatic change the Veteran attributes to stress 
exposure."  In response, the examiner stated:

Patient diagnosed with passive dependent 
personality disorder by Navy psychiatrist.  Patient 
reports that he has had chronic difficulties in 
relationships with wife and children because of his 
combat exposure.  There was no evidence offered to 
this effect.  Patient does not meet criteria for 
PTSD.

The February 2008 examiner also stated in response to the 
criterion "Frequency, severity and duration of PTSD symptoms 
found:"

Patient has limited symptoms of PTSD.  He has 
chronic psychosocial dysfunction but it isn't 
related to combat trauma.

As noted above, the February 2008 examiner made a diagnosis 
of bipolar disorder.

The Board observes that the Veteran testified at the March 
2009 hearing that he and his wife "get along pretty good."  
See hearing transcript at page 34.  He further testified that 
he got along "pretty good" with his three children.  See 
hearing transcript at page 35.  The record includes the July 
2008 statement of the Veteran's wife who is more specific and 
has a different recollection of the Veteran's behavior toward 
her and their children.  She stated at page three of her 
statement that she and the Veteran were separated at one 
point for a period of six months and that they attended 
marriage counseling.  She stated that the Veteran became 
"emotionally distant," and that he "was not tactful and 
had become rather verbally and emotionally abusive to me and 
the children."  She finally states that "our family and our 
children were in 'shambles,'" and that his behavior caused 
her to fall "into a deep depression" which affected her 
health.  The Board notes that the Veteran testified that his 
wife was a nurse, and the wife stated in her letter that she 
was a nurse.  

The Board notes that the Veteran's testimony and his wife's 
statements are somewhat at odds.  The Board puts more value 
on the wife's statement regarding the nature of the Veteran's 
relationships with her and with their children.  At the same 
time, the Board observes that the Veteran and his wife have 
been married since 1970.  While the symptoms the Veteran's 
wife reported can be consistent with PTSD, it also is the 
case that they can be consistent with bipolar disorder.  
Indeed, many of those symptoms were deemed to be consistent 
with bipolar disorder diagnosis by the May 2003 examiner.

Moreover, there is nothing in the record that indicates the 
Veteran's wife has the training or experience to render a 
diagnosis of PTSD.  As above, the Board is cognizant of her 
training as a nurse, but the record does not indicate for 
what level of nursing she is qualified, or whether she has 
had any specific training pertaining to diagnosing of PTSD.  
In any case, it does not appear from the record that she has 
had the opportunity to review the Veteran's VA claims folder 
and make an assessment based on the evidence contained 
therein.  To the extent that her statement can be taken as 
evidence that the Veteran has PTSD, the Board finds that her 
statement is outweighed by the probative value of the VA 
psychiatrist and psychologists who have determined that he 
does not meet the DSM-IV diagnostic criteria for PTSD.  .  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  

Similarly, to the extent that the Veteran's statements can be 
taken to mean that he suffers from PTSD, there is nothing in 
the record evidence which suggests that he has the training 
or expertise to make such a diagnosis.  The Board is 
cognizant of the fact that he had some modicum of medical 
training more than 40 years ago, but it was not designed to 
prepare him to diagnose complicated and nuanced mental 
conditions.  Additionally, the Veteran is suffering from 
bipolar disorder which requires relatively significant 
medications to control.  As noted in the medical evidence, 
that condition has affected his perceptions.  Thus, his 
statements, to the extent that they proffer his current 
condition is PTSD, are not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In conclusion, after review of the entire record, the Board 
finds that a preponderance of the competent medical evidence 
supports a conclusion that the Veteran's current mental 
condition is bipolar disorder and not PTSD.  Thus, without a 
competent diagnosis of PTSD, the first component of 38 C.F.R. 
§ 3.304(d), (f) (2008) is not met and service connection for 
PTSD is therefore not warranted.

With regard to Hickson element (1), there is a diagnosis of a 
current disability: bipolar disorder.  Thus, Hickson element 
(1) is satisfied. 

With regard to Hickson element (2), the evidence supports a 
finding that there was no treatment for or evidence of 
bipolar disorder during service.  Indeed, the Navy Medical 
Officer provided a diagnosis of a personality disorder.  
Thus, element (2) is not met.

With regard to Hickson element (3), the February 2008 VA 
examiner stated that in his opinion, the Veteran's bipolar 
disorder was unrelated to his active duty military service.  
There is no other opinion of record regarding the etiology of 
the Veteran's current diagnosed condition.  For those 
reasons, the Board finds that the Veteran is not entitled to 
service connection for bipolar disorder as well.


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


